Citation Nr: 1210611	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-50 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral stress fractures of the feet with heel spurs.

2.  Entitlement to an increased rating for residuals of a right ankle injury with paralysis of the superficial peroneal nerve, currently evaluated as 20 percent disabling.

3.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

5.  Entitlement to outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating decision dated May 2008, the RO granted service connection for bilateral hearing loss, and assigned a noncompensable initial evaluation.  The Veteran disagreed with the assigned rating.  In addition, the rating decision denied service connection for stress fractures of both feet, denied service connection for residuals of a right ankle injury, and denied entitlement to outpatient dental treatment.  This rating decision also denied the Veteran's claim for an increased rating for paralysis of the peroneal nerve of the right ankle, then evaluated as 10 percent disabling, and denied entitlement to a TDIU.  In a November 2009 rating decision, the RO granted service connection for residuals of a right ankle injury, and associated it with his previously service-connected paralysis of the superficial peroneal nerve of the right ankle.  A combined 20 percent evaluation was assigned, effective from May 29, 2007, the date of the increased rating claim. 

In AB v Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Accordingly, the Board will consider the claim for an increased rating for a right ankle disability as outlined on the preceding page.

The issues of entitlement to service connection for bilateral stress fractures of the feet with heel spurs, entitlement to outpatient dental treatment, an increased rating for residuals of a right ankle injury with paralysis of the superficial peroneal nerve and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has Level I hearing in the right ear, and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran's filing of a notice of disagreement as to the initial rating assigned for bilateral hearing loss in the May 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The November 2009 statement of the case provided the Veteran with the relevant diagnostic code criteria for rating her service-connected bilateral hearing loss, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for her service-connected bilateral hearing loss.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected hearing loss.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the VA medical records, a VA examination report, and the Veteran's testimony at a hearing before the undersigned.

A VA clinical examination with respect to the current claim has been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examination obtained in this case is more than adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating bilateral hearing loss were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the hearing loss issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of the hearing loss matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under these criteria, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The evidence supporting the Veteran's claim for a higher evaluation for bilateral hearing loss includes her statements and the report of a VA audiometric test.  The VA audiometric examination in February 2008 demonstrates the Veteran has a sensorineural hearing loss in each ear.

The evidence against the Veteran's claim includes the findings on the VA audiometric examination.  On the audiometric test in February 2008, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
55
40
50
50
LEFT
35
30
40
45

The average puretone thresholds were 49 decibels in the right ear, and 38 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear, and 88 percent in the left ear.  It was concluded the Veteran had a bilateral sensorineural hearing loss.

The results of the February 2008 audiometric test correspond to Level I hearing in the right ear and Level II hearing in the left ear.  These findings correspond to a noncompensable rating.  

The Board notes that the February 2008 VA examination referenced the Veteran's subjective complaints of decreased hearing acuity and noted she had difficulty hearing.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Board finds that the objective audiological findings on examination sufficiently address her hearing impairment, and any failure to mention his subjective complaints regarding her functioning is not prejudicial to the Veteran.

Although the Veteran asserts that her hearing loss has increased in severity, her statements clearly have less probative value than the objective findings demonstrated on audiometric testing.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable initial evaluation for bilateral hearing loss.

Additional considerations

The Board has also considered whether the Veteran's service-connected bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable initial evaluation for bilateral hearing loss is denied.


REMAND

The Veteran asserts service connection is warranted for stress fractures of each foot.  The service treatment records show the Veteran injured her right foot in February 1974 when she fell into a deep ditch.  When hospitalized in March 1974, it was noted she arrived in a short-leg walking cast.  She had no dorsiflexion of the foot.  She was admitted for treatment with loss of function of the right foot, secondary to injury.  X-rays revealed no fracture.  The diagnosis was disuse of the right foot, secondary to injury.  The 1974 discharge examination revealed mild tenderness in the Achilles.  

It was reported when the Veteran was seen in a VA outpatient treatment clinic in November 2007 that she was involved in a motor vehicle accident in 1998 and sustained a fracture of the right lateral malleolus.  It was noted in September 2003 that she had fractured her left foot the previous month.  A clinical history of ongoing pain in both feet with stress fractures of the 2nd to fourth metatarsals was noted at the time of magnetic resonance imaging of the left foot in October 2007.  

On VA examination in November 2007, the Veteran asserted both feet became painful in 2005.  Her gait was described as antalgic.  

During the hearing before the undersigned, the Veteran testified the way she walked was altered by her right ankle injury, and this was present in service.  Thus, it appears the Veteran is also seeking service connection for bilateral stress fractures on a secondary basis, and this matter has not been adjudicated by the RO.

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 2002) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2011).

Although a letter complying with the notification requirements of the Veterans Claims Assistance Act was sent to the Veteran regarding the claim for service connection for bilateral stress fractures of the feet on a direct-incurrence basis, no such letter has been sent addressing this claim for service connection on the basis of being secondary to service-connected disability.

In addition, the Veteran claims a higher rating is warranted for the residuals of a right ankle injury with paralysis of the superficial peroneal nerve.  VA outpatient treatment records disclose the Veteran was seen in April 2008 for burning and aching of the feet.  She described ankle swelling when her foot was not in a boot.  She reported ankle edema in January 2009.  It was reported she had a halting, antalgic gait.  

The Court has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Here, the most recent VA examination for the Veteran's service-connected right ankle disability was conducted in November 2007.  The Veteran has made evidentiary assertions that her condition has increased in severity since that time.  Under 38 C.F.R. § 3.326(a) (2011), a VA examination will be authorized where there is a possibility of a valid claim.

The Veteran also claims that she lost several teeth when she fell in service, and she reportedly had dentures put in during service.  She alleges a dental plate was put in by a private dentist in 2010.  The Veteran is competent to testify as to the fact she fell in service, and lost some teeth.  As noted above, the service treatment records confirm she did suffer a fall while in service and injured her right foot. 

In July 2011, the RO requested the National Personnel Records Center conduct a search for dental records.  The National Personnel Records Center responded and indicated that there were no service treatment records on file at "Code 13" for the Veteran.  The RO then made a determination that the service dental records are incomplete, and that all procedures to obtain the information had been followed correctly.  

The separation examination in 1974 shows a clinical evaluation of the mouth was normal.  There is no indication, however, that a dental examination was undertaken at that time, as the relevant portion of the separation examination is blank.  

The RO has not attempted to obtain any of the Veteran's post service dental treatment.  

In light of the development regarding the claims for service connection for residuals of a stress fracture of the feet and a dental disorder, as well as the claim for an increased rating for a right ankle disability, the issue of entitlement to a total rating based on individual unemployability due to service-connected disability is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for bilateral stress fractures of the feet on the basis of being secondary to service-connected disability, under the provisions of 38 C.F.R. § 3.310, to include on the basis of aggravation of the stress fractures by service-connected residuals of a right ankle injury.

2.  Contact the Veteran and request that she furnish the names, addresses, and dates of treatment of all medical providers from whom she has received treatment for her bilateral foot disability and residuals of dental trauma since her discharge from service, and for her right ankle injury residuals since 2009.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

3.  Schedule a VA orthopedic examination to determine the nature and etiology of any bilateral foot disability, and the current severity of her right ankle disability, to include the neurological residuals thereof.  All necessary tests should be performed.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that any current bilateral foot disability is related to service, to include her fall in February 1974.  The examiner is also requested to provide an opinion concerning whether it is at least as likely as not that the Veteran's service-connected right ankle injury residuals with paralysis of the superficial peroneal nerve, caused or aggravated (permanently worsened the underlying disorder beyond its normal course) her stress fractures of the feet.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion should be set forth.  

4.  If appropriate, based on the evidence received with regard to dental treatment, based on action requested in paragraph numbered "1." above, schedule a VA dental examination to determine the etiology of any current dental disorder.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner is requested to opine as to whether it is at least as likely as not that the Veteran has dental impairment, to include loss of teeth, due to trauma sustained in a fall in service.

5.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


